Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00723-CV

                           Jad P. HARPER and Juan Carlos Garcia,
                                       Appellants

                                               v.

 FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY and Aslam S. Gilani,
                           Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-07-26624-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

        We order that appellees Farmers Texas County Mutual Insurance Company and Aslam S.
Gilani recover their costs of this appeal, if any, from appellants Jad P. Harper and Juan Carlos
Garcia.

       SIGNED April 16, 2014.


                                                _________________________________
                                                Marialyn Barnard, Justice